                                                                                           Case 2:16-cv-02542-RFB-DJA Document 156 Filed 08/04/20 Page 1 of 2


                                                                                           DIANA S. EBRON, ESQ.
                                                                                       1   Nevada Bar No. 10580
                                                                                           E-mail: diana@KGElegal.com
                                                                                       2   JACQUELINE A. GILBERT, ESQ.
                                                                                           Nevada Bar No. 10593
                                                                                       3   E-mail: jackie@KGElegal.com
                                                                                           KAREN L. HANKS, ESQ.
                                                                                       4   Nevada Bar No. 9578
                                                                                           E-mail: karen@KGElegal.com
                                                                                       5   KIM GILBERT EBRON
                                                                                           7625 Dean Martin Drive, Suite 110
                                                                                       6   Las Vegas, Nevada 89139
                                                                                           Telephone: (702) 485-3300
                                                                                       7   Facsimile: (702) 485-3301
                                                                                           Attorneys for SFR Investments Pool 1, LLC
                                                                                       8
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                       9
                                                                                                                               DISTRICT OF NEVADA
                                                                                      10
                                                                                           NATIONSTAR MORTGAGE, LLC,                         Case No. 2:16-cv-02542-RFB-DJA
                                                                                      11

                                                                                      12                         Plaintiff,                  STIPULATION AND ORDER FOR
                                                                                           vs.                                               EXTENSION OF TIME TO FILE REPLY
              7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                             TO OPPOSITION TO MOTION TO
KIM GILBERT EBRON




                                                                                      13
                                                                                                                                             STRIKE AND FOR FRCP 56(d) RELIEF
                                                  (702) 485-3300 FAX (702) 485-3301
                   LAS VEGAS, NEVADA 89139




                                                                                           SAFARI HOMEOWNERS ASSOCIATION;                    [ECF NOS. 148, 149]
                                                                                      14   NEVADA ASSOCIATION SERVICES, INC.;
                                                                                           and SFR INVESTMENTS POOL 1, LLC,
                                                                                      15

                                                                                      16                         Defendants.

                                                                                      17   ______________________________________
                                                                                           SFR INVESTMENTS POOL 1, LLC,
                                                                                      18
                                                                                                                 Counter/cross-claimant,
                                                                                      19
                                                                                           vs.
                                                                                      20
                                                                                           NATIONSTAR MORTGAGE, LLC; U.S.
                                                                                      21   BANK, N.A. as Trustee, for the Benefit of
                                                                                           HARBORVIEW 2005-8 TRUST FUND;
                                                                                      22   CARLOS BOLANOS, an individual,

                                                                                      23                         Counter/cross-defendant.
                                                                                      24

                                                                                      25
                                                                                                  SFR Investments Pool 1, LLC (“SFR”), Nationstar Mortgage, LLC (“Nationstar”), and
                                                                                      26
                                                                                           U.S. Bank, as Trustee for the Benefit of Harborview 2005-8 Trust Fund (“U.S. Bank”), hereby
                                                                                      27
                                                                                           stipulate and agree that SFR shall have an additional seven (7) days, up to and including August
                                                                                      28

                                                                                                                                           -1-
                                                                                           Case 2:16-cv-02542-RFB-DJA Document 156 Filed 08/04/20 Page 2 of 2



                                                                                       1   17, 2020, to file its reply in response to the Nationstar’s and U.S. Bank’s opposition to SFR’s

                                                                                       2   motion to strike and motion for FRCP Rule 56(d) relief (the “opposition”), which is currently due

                                                                                       3   on August 10, 2020. The Bank’s opposition was filed on August 3, 2020.

                                                                                       4           SFR requests this extension to account for scheduling adjustments due to staffing issues

                                                                                       5   that have transpired since the prior stipulation relating to this briefing was filed. See [ECF No.

                                                                                       6   143].

                                                                                       7           This is the parties' first request for an extension of this deadline, and is not intended to

                                                                                       8   cause any delay or prejudice to any party.

                                                                                       9
                                                                                            KIM GILBERT EBRON                                AKERMAN LLP
                                                                                      10

                                                                                      11
                                                                                            /s/ Diana S. Ebron                               /s/Jamie K. Combs
                                                                                      12    DIANA S. EBRON, ESQ.                             MELANIE D. MORGAN, ESQ.
                                                                                            Nevada Bar No. 10580                             Nevada Bar No. 8215
              7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                      13    JACQUELINE A. GILBERT, ESQ.                      JAMIE K. COMBS, ESQ.
                                                  (702) 485-3300 FAX (702) 485-3301
                   LAS VEGAS, NEVADA 89139




                                                                                            Nevada Bar No. 10593                             Nevada Bar No. 13088
                                                                                      14
                                                                                            7625 Dean Martin Drive, Suite 110                1635 Village Center Circle, Suite 200
                                                                                      15    Las Vegas, Nevada 89139                          Las Vegas, NV 89134
                                                                                            Attorneys for SFR Investments Pool 1, LLC        Attorneys for Nationstar Mortgage LLC
                                                                                      16                                                     and U.S. Bank, as Trustee for the Benefit of
                                                                                                                                             Harborview 2005-8 Trust Fund
                                                                                      17

                                                                                      18                                                  ORDER
                                                                                      19

                                                                                      20                                                  IT IS SO ORDERED:

                                                                                      21
                                                                                                                                          _________________________________________
                                                                                                                                        ________________________________
                                                                                      22                                                  UNITED STATES
                                                                                                                                        RICHARD              DISTRICTIICOURT JUDGE
                                                                                                                                                    F. BOULWARE,
                                                                                                                                          Case No. 2:16-cv-02542-RFB-DJA
                                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                                      23

                                                                                      24                                                DATED this_________________________________
                                                                                                                                         DATED:     4th day of August, 2020.

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28

                                                                                                                                            -2-
